DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/23/2020 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
Claims 1, 4, 11, and 12, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2-3, 7, 8, 5, 6, 9, and 10, being dependent on the independent claims, not curing the deficiencies of the independent claims, are likewise rejected.
Claims 1, 4, 11, and 12 are indefinitely rejected under 112b for the following reasons:
It is unclear whether the route is a connected route (step a, step b, step c, etc.) or a point (such as a location).
A character can be an element in any system.  It is unclear as to what type of character the text of the claim is trying to invoke.  Are these numbers or letter?  Are they symbols representing longitude and latitude?
It is unclear whether characters are meaningful for their placement (such as aligning them to a road way) or a message defining something on the map (such as the name of a city, a river, or a border).  Are they meaningful to a direction (x axis, y axis)

References
The examiner has identified the reference of Kikuchi et al. (US 20070021911 A1, published: 1/25/2007), which teaches the modification of text on a map to be displayed in accordance with the angle and direction of roads, rivers, and boundaries.  Just like the drawings of the instant application, the figures of Kikuchi shows text following the curvature of various streets (FIGS. 4, 5, 13, 15, and 16).  Kikuchi FIG. 6 shows how text is automatically adapted to be in the same direction and angle of what appears to be a road.
This reference appears to map out to the instant independent claims 1, 4, 11, and 12.  Since those claims are rejected under 112b as being indefinite, the examiner is waiting for the applicant’s clarity corrections before demonstrating a 102 or 103 rejection.

The examiner has further identified, Daishi (US 20070168119 A1, published: 7/19/2007), which modifies the curvature of a map based on calculated positions of corresponding roads.  While not the same as the instant application, it at least provides the modification of characters (dots) such as depicted in FIGS. 4-7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH A SILVERMAN whose telephone number is (571)272-9783. The examiner can normally be reached Mon-Fri, 8AM-4PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Seth A Silverman/Primary Examiner, Art Unit 2145